Name: Council Regulation (EEC) No 1300/79 of 25 June 1979 fixing certain prices and other amounts applicable in the fruit and vegetables sector for the 1979/80 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 162/20 Official Journal of the European Communities 30 . 6 . 79 COUNCIL REGULATION (EEC) No 1300/79 of 25 June 1979 fixing certain prices and other amounts applicable in the fruit and vegetables sector for the 1979/80 marketing year  as regards mandarins , from 1 October to 15 May,  as regards oranges, from 1 October to 15 July ; Whereas, however, pursuant to the third subparagraph of Article 16 (1 ) of Regulation (EEC) No 1035/72, no basic price or buying-in price must be fixed for the slack marketing periods at the beginning and at the end of the marketing year ; THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1 208/79 (2), and in particular Article 16 (1 ) thereof, Having regard to Council Regulation (EEC) No 2511 /69 of 9 December 1969 laying down special measures for improving the production and marketing of Community citrus fruit ( 3 ), as last amended by Regu ­ lation (EEC) No 91 2/79 (4 ), and in particular Article 7 (2) thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment (5 ), Having regard to the opinion of the Economic and Social Committee (6), Whereas, pursuant to Article 16 (1 ) of Regulation (EEC) No 1035/72, a basic price and a buying-in price are to be fixed for each marketing year for each of the products listed in Annex II to the said Regulation ; whereas the marketing years of the products in ques ­ tion stretch , in accordance with Article 1 (3) of the above Regulation ,  as regards cauliflowers, from 1 May to 30 April ,  as regards tomatoes, from 1 January to 31 December,  as regards peaches, from 1 May to 31 October,  as regards lemons, from 1 June to 31 May,  as regards pears, from 1 June to 31 May,  as regards table grapes, from 1 May to 30 April ,  as regards apples, from 1 July to 30 June , Whereas, moreover, a basic price and a buying-in price have already been fixed by Regulation (EEC) No 679/79 (7), as regards cauliflowers for May and June 1979 and as regards tomatoes, peaches and lemons for June 1979 ; Whereas, when the basic prices and buying-in prices for fruit and vegetables are fixed, account should be taken of the aims of the common agricultural policy and the contribution which the Community desires to make to the harmonious development of world trade ; whereas the objectives of the common agricultural policy are in particular to ensure a fair standard of living for the agricultural community, to ensure that supplies are available , and that they reach consumers at reasonable prices ; Whereas the basic prices must be fixed by reference to the trend in the average prices recorded during the three preceding years on the most representative producer markets within the Community for a product with defined commercial characteristics, such as variety or type , quality, class, size and packaging ; whereas the buying-in prices must be fixed by refer ­ ence to the basic price in accordance with Article 16(3) of Regulation (EEC) No 1035/72 ; Whereas the amount of the financial compensation for oranges, mandarins , Clementines and lemons must be fixed in accordance with the criteria laid down in Article 7(2) of Regulation (EEC) No 2511 /69 ; Whereas the amount of the financial compensation for lemons for June 1979 is fixed by Regulation (EEC) No 912/79 (8), (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2 ) OJ No L 153, 21 . 6 . 1979, p. 1 . (3 ) OJ No L 318 , 18 . 12 . 1969 , p. 1 . (&lt;) OJ No L 116, 11 . 5 . 1979, p. 1 . (5 ) OJ No C 93, 9 . 4 . 1979 , p. 49 . (6) Opinion delivered on 4 and 5 April 1979 (not yet published in the Official Journal). ( 7) OJ No L 86, 6 . 4 . 1979, p. 1 . ( 8 ) OJ No L 1 16 , 11 . 5 . 1979, p. 1 . 30 . 6 . 79 Official Journal of the European Communities No L 162/21 HAS ADOPTED THIS REGULATION : Article 1 For the 1979/80 marketing year, the basic prices and the buying-in prices for fruit and vegetables , the periods during which they shall apply, and the standard qualities to which they relate shall be as set out in Annex I. Article 2 For the 1979/80 marketing year, the financial compen ­ sation for oranges, mandarins, Clementines and lemons shall be as set out in Annex II . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 25 June 1979 . For the Council The President J. LE THEULE No L 162/22 Official Journal of the European Communities 30 . 6 . 79 ANNEX I BASIC PRICES AND BUYING-IN PRICES CAULIFLOWERS For the period 1 July 1979 to 30 April 1980 Basic price ECU/ 100 kg net 15.26 15.26 17-03 17.92 13.99 13.99 1 3.99 1 2.59 1 3.60 13.85 Buying-in price ECU/ 100 kg net 6.56 6.56 7.20 7.57 6.05 6.05 6-05 5-42 5.80 6.05 July August September October November December January February March April These prices relate to the following packed products :  cauliflowers 'with leaves' of Quality Class I , for the months of November, December, January, February, March and April ,  'trimmed' cauliflowers of Quality Class I , for the months of July, August, September and October. TOMATOES For the period 1 July to 30 November 1979 Basic price ECU/ 100 kg net 18.49 16-08 17-35 21.66 23-44 Buying-in price ECU/ 100 kg net 7-65 6.76 7.26 8.92 10.31 July August September October November These prices relate to packed 'round ' and ' ribbed' tomatoes of Quality Class I , size 57/67 mm . PEACHES (excluding nectarins) For the period 1 July to 30 September 1979 Basic price ECU/ 100 kg net 32-44 Buying-in price ECU/ 100 kg net 20.02July to September These prices relate to the following packed products :  peaches of the Amsden , Charles Ingouf, and Sant'Anna varieties , Quality Class I , size 61 /67 mm, for the month of July,  peaches of the Red Haven and Fair Haven varieties , Quality Class I , size 61 /67 mm, for the month of August,  peaches of the J. H. Hale variety, Quality Class I , size 61 /67 mm, for the month of September. 30 . 6 . 79 Official Journal of the European Communities No L 162/23 LEMONS For the period 1 July 1979 to 31 May 1980 Basic price ECU/ 100 kg net 34.87 34.74 30-05 27-88 26.87 26-24 27-25 25-99 27-38 29.03 29.91 Buying-in price ECU/ 100 kg net 21.02 20-89 19-49 19.24 16.19 15-94 16-45 15-82 16.45 17.46 17.97 July August September October November December January February March April May These prices relate to packed lemons of Quality Class I , size 53/62 mm . PEARS (other than perry pears) For the period 1 July 1979 to 30 April 1980 Basic price ECU/ 100 kg net 21-29 19.39 18.24 19.26 19-65 20.02 20.27 Buying-in price ECU/ 100 kg net 10.87 10.48 9-86 9-86 10.11 10.48 10-74 July August September October November December January to April These prices relate to the following packed products : (a) pears of the Dr Jules Guyot variety, Quality Class I , size 60 mm or more, for the month of July ; (b) pears of the Dr Jules Guyot, Clapp's Favourite , and Bon chrÃ ©tien Williams varieties, Quality Class I , size 60 mm or more, for the month of August ; (c) pears of the Bon chrÃ ©tien Williams and Conference varieties, Quality Class I , size 60 mm or more, for the months of September and October ; (d)  pears of the Conference and Alexandrine Douillard varieties, Quality Class I , size 60 mm or more, for the month of November,  pears of the Passe-Crassane variety , Quality Class I , size 70 mm or more, for the month of November ; (e)  pears of the Conference variety, Quality Class I , size 60 mm or more, for the months December to April ,  pears of the Passe-Crassane variety, Quality Class I , size 70 mm or more, for the months December to April . TABLE GRAPES For the period 1 August to 31 October 1979 Basic price ECU/ 100 kg net 26-12 22.32 Buying-in price ECU/ 100 kg net 17-00 13.57 August September and October These prices relate to packed table grapes of the Regina dei Vigneti and Regina (Mennavacca bianca) varieties , Quality Class I. No L 162/24 Official Journal of the European Communities 30 . 6 . 79 APPLES (other than cider apples) For the period 1 August 1979 to 31 May 1980 Buying- in price ECU/ 100 kg net 9.78 9-78 9.90 Basic price ECU/ 100 kg net 1918 1918 1918 19.56 20.95 23.22 25-46 August September October November December January February to May 10.04 10.80 11.87 12.94 These prices relate to the following packed products : (a) apples of the James Grieve variety , Quality Class I , size 70 mm or more, for the month of August ; (b)  apples of the James Grieve and Golden Delicious varieties, Quality Class I , size 70 mm or more, for the month of September,  apples of the Reine des reinettes variety , Quality Class I , size 65 mm or more, for the month of September ; (c) apples of the Golden Delicious variety, Quality Class I , size 70 mm or more, for the months October to May. MANDARINS For the period 16 November 1979 to 29 February 1980 Basic price ECU/ 100 kg net 33.98 33.60 33-10 31-44 Buying- in price ECU/ 100 kg net 22-42 21.91  21.15 20.64 16 to 30 November December January February These prices relate to packed mandarins of Quality Class I , size 54/64 mm . ORANGES For the period 1 December 1979 to 31 May 1980 Buying-in price ECU/ 100 kg net 19-80 18-03 18-54 Basic price ECU/ 100 kg net 30.40 26.85 27-47 29.38 30.01 December January February March April and May 18.79 19.04 These prices relate to the following packed products :  oranges of the Moro variety, Quality Class I , size 67/80 mm for the month of December,  oranges of the Sanguinello variety, Quality Class I , size 67/80 mm , for the months January to May. NB : The prices quoted in this Annex do not include the cost of the packaging in which the product is presented . 30 . 6 . 79 Official Journal of the European Communities No L 162/25 ANNEX II Amount of financial compensation For the 1979/80 marketing year  10.91 ECU per 100 kg net for oranges of the Moro, Tarocco, Ovale calabrese , Belladonna, Navel and Valencia late varieties ;  9.36 ECU per 100 kg net for oranges of the Sanguinello variety ;  6.16 ECU per 100 kg net for oranges of the Sanguigno and Biondo comune varieties ;  9.36 ECU per 100 kg net for mandarins ;  5.46 ECU per 100 kg net for Clementines ;  6.68 ECU per 100 kg net for lemons . NB : Financial compensation is only granted in respect of products belonging to Quality Classes Extra and I.